                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BEATRICE CULLEY,                                )
   Plaintiff,                                   )
                                                )
v.                                              )       Civil Action No. 3:20-CV-0739-E-BH
                                                    )
JELENA MCWILLIAMS,                              )
Chairman FDIC Agency,                           )
    Defendant.                                  )       Referred to U.S. Magistrate Judge

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

        Defendant’s Motion to Dismiss Plaintiff’s Complaint and Brief in Support, filed September

21, 2020 (doc. 21), is GRANTED in part and DENIED in part, the plaintiff’s complaint is

DISMISSED for failure to state a claim, but her motions for leave to file a first amended complaint

and for an extension of time to serve the defendant are GRANTED. The plaintiff’s proposed

amended complaint is DEEMED FILED as of the date of this order, the action shall proceed on the

amended complaint, and the plaintiff must effect service on the defendant within 30 days of the date

of this order.

        SIGNED this 4th day of May, 2021.



                                            __________________________________
                                            ADA BROWN
                                            UNITED STATES DISTRICT JUDGE
